Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Yvette Iskander appeals the district court’s order granting summary judgment in favor of her former employer in her employment discrimination action. We have reviewed the record ahd find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Iskander v. Dep’t of the Navy, No. 7:12-cv-00270-D, — F.Supp.3d-, 2015 WL 4111217 (E.D.N.C. July 7, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and' argument would not aid the decisional process.

AFFIRMED.